—In an action to recover damages for breach of contract, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated December 11, 1998, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
‘While the meaning of a contract is ordinarily a question of law, when a term or clause is ambiguous and the determination of the parties’ intent depends upon the credibility of extrinsic evidence or a choice among inferences to be drawn from extrinsic evidence, then the issue is one of fact” (Amusement Bus. Underwriters v American Intl. Group, 66 NY2d 878, 880). The stock option contracts which are the subject of this action are ambiguous and subject to different interpretations. Therefore, the Supreme Court properly found that triable issues of fact exist which must be resolved by a trial (see, Besicorp Group v Enowitz, 235 AD2d 761; Yanuck v Paston & Sons Agency, 209 AD2d 207; Brook Shopping Ctrs. v Allied Stores Gen. Real Estate Co., 165 AD2d 854). Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.